Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 1 of 23 PageID #: 1783



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X

UNITED STATES OF AMERICA,

                                                MEMORANDUM AND ORDER
            - against -
                                                12-cr-774(KAM)

IMRAM ISMILE BADOOLAH 1,

                        Defendant.

------------------------------------X
MATSUMOTO, United States District Judge:

            On January 25, 2017, Imram Ismile Badoolah1 (“Mr.

Badoolah”), having pled guilty to conspiracy to commit bank and

wire fraud in connection with a multi-million dollar mortgage

fraud scheme on November 20, 2014, was sentenced to thirty

months in custody, a five-year term of supervised release, and

$449,721.00 in restitution.       (ECF No. 107, Judgment as to Imran

Ismile Badoolah.)      On March 3, 2020, Mr. Badoolah’s counsel

moved to modify Mr. Badoolah’s special conditions of supervised

release, arguing that “the condition requiring Mr. Badoolah to

provide information regarding the proceeds of the offense

infringes on the post-plea Fifth Amendment privilege.”             (ECF No.

133, Motion to Modify Conditions of Release.)           On March 24,

2020, Mr. Badoolah was charged with violations of special


1 Since his sentencing, on January 9, 2013, in the Civil Court of the City of
New York, County of Queens, Mr. Badoolah legally changed his name to Sultan
Imran Ismaail Abdullah Baadoolah.

                                      1
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 2 of 23 PageID #: 1784



conditions of his supervised release, including Charge One, that

Mr. Badoolah “truthfully and completely disclose to the U.S.

Probation Office and U.S. Attorney’s Office the precise location

of the proceeds from the instant offense, whether held in Mr.

Badoolah’s name or in the name of another person or entity,

including the assets and amounts in each location, the dates of

any and all transactions or transfers of the assets, the

identities of transferees, as well as any asset growth.”             (ECF

No. 138, First Violation of Supervised Release Report at 5; ECF

No. 107, Judgment as to Imran Ismile Badoolah at 6(a).)            Mr.

Badoolah did not object to this condition at the time of

sentencing; nor did he seek appellate review.           On May 5, 2020,

the Court denied Mr. Badoolah’s motion to modify his condition

of supervised release, which ordered him to “truthfully and

completely disclose to the U.S. Probation Office and U.S.

Attorney’s Office the precise location of the proceeds from the

instant offense, whether held in Mr. Badoolah’s name or in the

name of another person or entity, including the assets and

amounts in each location, the dates of any and all transactions

or transfers of the assets, the identities of transferees, as

well as any asset growth.”       (ECF No. 142, Memorandum and Order.)

            On May 12, 2020, the Court held a status conference

regarding Mr. Badoolah’s pending violation of supervised release

and ordered that Mr. Badoolah “provide to his probation officer

                                      2
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 3 of 23 PageID #: 1785



financial information and supporting documentation regarding

assets, accounts, automobiles, and persons who appear to have

been utilized to acquire or hold assets.”          (Minute Entry and

Docket Order, 5/12/2020.)       On September 18, 2020, Mr. Badoolah

was arraigned on the violation of supervised release and entered

a plea of “not guilty” as to all charges.          (ECF No. 145, Minute

Entry, 9/18/2020.)      On November 20, 2020, Mr. Badoolah withdrew

his plea of “not guilty” and pleaded guilty as to Charge Two,

Unauthorized Opening of a New Line of Credit without Permission

from the Court or Probation Department.          (ECF No. 146, Minute

Entry, 11/20/2020.)

            On February 11, 2021, the Government conducted a

deposition of Mr. Badoolah “as part of its efforts to locate and

recover the defendant’s ill-gotten proceeds.”           (ECF No. 153,

Letter Regarding Conditions of Supervised Release.)            On March

17, 2021, the Government submitted a letter to the Court,

stating that Mr. Badoolah was not in compliance with the

condition that he truthfully disclose the locations of the

proceeds acquired through fraud, because during the February 11,

2021 deposition, Mr. Badoolah improperly invoked the Fifth

Amendment when asked about the location of proceeds from the

fraud to which Mr. Badoolah pled guilty.          (See ECF No. 154,

Deposition Transcript, Exhibit 1 to March 17, 2021 Letter.)



                                      3
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 4 of 23 PageID #: 1786



            Mr. Badoolah’s counsel, however, argues that Mr.

Badoolah properly invoked his Fifth Amendment right against

self-incrimination during his deposition and that the privilege

was not waived by Mr. Badoolah’s guilty plea.           (ECF No. 155,

Letter Reply to Government’s March 17, 2021 Letter.)            As such,

Mr. Badoolah argues that he is in compliance with the terms of

his supervised release.       (Id.)   The Government has since

conceded that Mr. Badoolah’s right against self-incrimination

survives his guilty plea.       (ECF No. 157, Letter Regarding

Conditions of Release at 3 (“The defendant’s only argument is

that his guilty plea does not extinguish Fifth Amendment rights

. . . This is not disputed.”).)

            Moreover, this Court already determined that the

special condition, on its face, does not violate Mr. Badoolah’s

Fifth Amendment protections.        (ECF No. 142, Memorandum and Order

at 11-14.)    In United States v. Singh, the Second Circuit ruled

that “the district court did not err in imposing a condition

that [the defendant] answer his probation officer’s inquiries

truthfully,” and that “the district court was well within its

discretion to order [the defendant] to provide his financial

information.”     United States v. Singh, 726 F. App’x 845, 850 (2d

Cir. 2011).    Additionally, the government has authority pursuant

to Title 18 Section 3664(m) of the Mandatory Victims Restitution

Act (“MVRA”) to use civil enforcement remedies under the Federal

                                      4
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 5 of 23 PageID #: 1787



Debt Collection Procedures Act (“FDCPA”) to enforce orders of

restitution, thereby allowing the Government to conduct

depositions.     (See infra Legal Standard, Section I. Government’s

Authority to Collect Restitution.)          Thus, the sole question

before the Court is whether Mr. Badoolah’s invocation of the

Fifth Amendment during his deposition was improper.

            The Court finds that Mr. Badoolah’s invocation of the

Fifth Amendment, in response to the Government’s efforts to

enforce the judgment order of restitution, was improper and Mr.

Badoolah’s failure to answer questions at his deposition is a

violation of his condition of supervised release.

                                 BACKGROUND

            The Court assumes familiarity with the underlying

facts in this case.      In brief, Mr. Badoolah was arrested on

December 17, 2012, and pled guilty on November 20, 2014 to the

first count of a five-count indictment, charging Mr. Badoolah

with conspiracy to commit bank and wire fraud in connection with

a multi-million dollar mortgage fraud scheme, in violation of 18

U.S.C. §§ 1349, 1343, and 1344.        According to the indictment,

Mr. Badoolah’s sophisticated conspiracy occurred over a seven

year period between approximately August 2005 and April 2012,

and involved a scheme to defraud financial institutions by

obtaining loans in the names of straw buyers to purchase

properties, and by falsifying mortgage loan applications and

                                      5
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 6 of 23 PageID #: 1788



other documents.     (See ECF No. 1, Sealed Indictment.)          On

November 20, 2014, Mr. Badoolah pled guilty to Count 1 pursuant

to a plea agreement with the Government.          (ECF No. 79, Minute

Entry of Guilty Plea; Guilty Plea, Court Exhibit 1, 11/20/2014.)

Paragraphs 9 and 11 of Mr. Badoolah’s plea agreement required

that he fully assist the Government in the collection of his

forfeiture and that he disclose all assets to the government.

(Guilty Plea, Court Exhibit 1, 11/20/2014.)           Prior to Mr.

Badoolah’s sentencing, a Fatico fact-finding hearing was held on

November 8, 2016, to determine loss amounts, for which the

parties filed multiple submissions. 2        (See ECF No. 119,

Transcript of Fatico hearing held on November 8, 2016.)              The

Court determined that Mr. Badoolah owed $185,721 to HSBC Bank

and $265,000 to Freddie Mac.        (ECF No. 107, Judgment as to Imran

Ismile Badoolah.)

            Included in Mr. Badoolah’s January 25, 2017 sentencing

was an order of restitution in the amount of $449,721.00, and an

order of forfeiture in the amount of $287,170.05.            (Id.)     At his

sentencing, the Court advised Mr. Badoolah that he was receiving

a lenient sentence “because it is important . . . that you [Mr.



2 In connection with Mr. Badoolah’s sentencing, the Government filed six

sentencing submissions dated August 1, 2016, September 9, 2016, September 16,
2016, December 8, 2016, December 16, 2016, and January 5, 2017, and defense
counsel submitted five sentencing submissions dated July 18, 2016, September
9, 2016, September 30, 2016, December 9, 2016, and December 16, 2016. (See
ECF Nos. 90-94, 97-101.)

                                      6
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 7 of 23 PageID #: 1789



Badoolah] make every effort on a regular basis to compensate the

victims for the losses” and further advised that “if there is a

willful failure to pay, that will be grounds to revoke your [Mr.

Badoolah’s] supervised release.” 3        (ECF No. 120, Sentencing

Transcript at 45-46.)      Mr. Badoolah did not object.        As of June

8, 2021, Mr. Badoolah’s payments of his judgment obligations

total approximately $14,522 in restitution.

            On March 3, 2020, Mr. Badoolah’s counsel made a motion

requesting that the Court “modify the terms of Mr. Badoolah’s

supervised release,” arguing that the condition requiring Mr.

Badoolah to provide information regarding the proceeds of the

offense “infringes on the post-plea Fifth Amendment privilege.”

(ECF No. 133, Motion to Modify Conditions of Release.)             On May

5, 2020, the Court denied the motion because “Mr. Badoolah ha[d]

not invoked the Fifth Amendment in response to any request or

question involving the proceeds of his crimes.”           (ECF No. 142,

Memorandum and Order at 14.)        The Court further noted that Mr.

Badoolah’s invocation of the Fifth Amendment was not ripe

because he had not invoked the privilege when presented with




3 Under the Sentencing Guidelines, Mr. Badoolah’s sentencing range was
calculated at 41-51 months imprisonment, a supervised release term of 2-5
years, mandatory restitution, and a fine range between $15,000 and
$1,000,000. Instead, Mr. Badoolah was sentenced to 30 months imprisonment,
with credit for Time Served between December 17, 2012 and January 2, 2013, a
5-year supervised release term with special conditions, and $449,721.00 in
restitution.

                                      7
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 8 of 23 PageID #: 1790



“questions that would provide a link to evidence to prosecute

him.”   (Id. at 15.)

            Almost a year later, on February 11, 2021, Mr.

Badoolah invoked the Fifth Amendment during his deposition in

response to most of the Government’s questions.           (See ECF No.

154, Deposition Transcript, Exhibit 1 to March 17, 2021 Letter.)

Specifically, Mr. Badoolah invoked the Fifth Amendment after

being asked about the locations of the proceeds from the fraud

to which Mr. Badoolah pled guilty, Mr. Badoolah’s knowledge and

relationship with TAT Builders Corporation, his ex-wives whom he

claimed to support, and recipients to whom Mr. Badoolah has

given money.     (See Id.)    During the Violation of Supervised

Release (“VOSR”) Hearing on April 22, 2021, the Court asked Mr.

Badoolah’s counsel to provide reasons why the lines of

questioning by the Government at the deposition were

incriminating.     (Unofficial Transcript of VOSR Hearing,

4/22/2021 at 6-7.)

            Following the April 22, 2021 hearing, both Mr.

Badoolah and the Government submitted further briefing regarding

Mr. Badoolah’s invocation of the Fifth Amendment and whether Mr.

Badoolah violated his condition of supervised release.            (ECF No.

ECF No. 157, Letter Reply Regarding Conditions of Release; ECF

No. 159, Letter Regarding Conditions of Release.)           Specifically,

in his May 14, 2021 letter, Mr. Badoolah’s counsel provided

                                      8
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 9 of 23 PageID #: 1791



reasons why answering the questions posed to defendant would

create a risk of self-incrimination, including potential

“exposure for a litany of financial crimes beyond bank fraud,”

and “new criminal liability beyond the single charge of bank

fraud.”    (ECF No. 157, Letter Reply Regarding Conditions of

Release at 3-4.)     In its May 27, 2021 letter, the Government

maintained that “defendant has not met his burden of invoking a

valid claim of privilege” and that defendant’s concerns of self-

incrimination remain “remote and speculative.”           (ECF No. 159,

Letter Regarding Condition of Release at 3.)

                              LEGAL STANDARD

   I.     Government’s Authority to Collect Restitution

            The Government “shall be responsible for collection of

an unpaid fine or restitution,” 18 U.S.C. § 3612(c), and “may

enforce a judgment . . . against all property or rights to

property of the person fined,” 18 U.S.C. § 3613(a), or against

the property or rights to property of a person ordered to pay

restitution.     18 U.S.C. § 3664(m).      “The [G]overnment may

enforce restitution orders arising from criminal convictions

using the practices and procedures for the enforcement of a

civil judgment under federal or state law as set forth in the

Federal Debt Collection Procedures Act (‘FDCPA’).”            United

States v. Cohan, 798 F.3d 84, 89 (2d Cir. 2015); see also United

States v. O'Brien, No. 19-CR-3895, 2021 WL 1051540, at 3 (2d

                                      9
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 10 of 23 PageID #: 1792



 Cir. 2021) (noting it is “well-settled” that the government may

 use post-judgment remedies under the FDCPA to enforce

 restitution); United States v. Mays, 430 F.3d 963, 966 (9th Cir.

 2005) (“Although the MVRA is a criminal statute, it expressly .

 . . provides that the FDCPA’s civil enforcement remedies may be

 used to enforce orders of restitution under the MVRA.”).

            The FDCPA provides, in relevant part, that “the United

 States may have discovery regarding the financial condition of

 the debtor in the manner in which discovery is authorized by the

 Federal Rules of Civil Procedure in an action on a claim for a

 debt.”   28 U.S.C. § 3015(a).      The government, therefore, may

 invoke the Federal Rules of Civil Procedure to seek discovery

 against a defendant who owes restitution.         See United States v.

 Scott, No. 07-CR-0304, 2009 WL 10703347, at 3 (E.D.N.Y. 2009)

 (holding that Section 3015(a) authorizes the government to issue

 subpoenas for credit reports under Fed. R. Civ. P. 69 to enforce

 restitution); United States v. Ceparano, No. 98-CR-0922, 2009 WL

 8690129, at 5 (E.D.N.Y. 2009)(same); cf. Mays, 430 F.3d at 965-

 66 (allowing the government to issue a writ of garnishment under

 the FDCPA to satisfy a restitution judgment).          The tools at the

 government's disposal, therefore, include Rule 69(a)(2) of the

 Federal Rules of Civil Procedure, which applies to the

 enforcement of a money judgment, and authorizes a judgment

 creditor to “obtain discovery from any person—including the

                                      10
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 11 of 23 PageID #: 1793



 judgment debtor—as provided in these rules.”          Under this legal

 framework, the discovery methods in the Federal Rules of Civil

 Procedure authorize the government to use depositions to assist

 in the enforcement and collection of a restitution judgment.

 Fed. R. Civ. P. 27-28, 30-32; see United States v. Stadtmueller,

 No. 15-CR-59, 2018 WL 6204434, at 2-3 (E.D. Wash. 2018) (finding

 that Section 3015(a) of the FDCPA authorizes the government to

 depose a criminal defendant to collect restitution); United

 States v. Woods, No. 05-CR-131, 2009 WL 10681742, at 2 (E.D.N.C.

 2009) (upholding motion to compel a deposition to recover

 restitution under Section 3015(a) of FDCPA).

            The aforementioned legal framework plainly allows the

 government to discover financial information pursuant to FDCPA

 civil procedures after restitution is imposed, as the government

 seeks to do here.     See Cohan, 798 F.3d at 89 (allowing FDCPA

 procedures to enforce an “already existing order of restitution”

 in an underlying criminal case); Mays, 430 F.3d at 966 (holding

 FDCPA procedures are available as post-judgment remedies in

 criminal cases).     The FDCPA can be utilized, notwithstanding

 contrary criminal procedures, because the enforcement of

 restitution does not implicate the imposition of restitution,

 and therefore “is not part of defendant's criminal sentencing.”

 Cohan, 798 F.3d at 89.      Rather, “collecting the restitution owed

 is decidedly civil in nature.”       Id.   The government, therefore,

                                      11
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 12 of 23 PageID #: 1794



 “is free to pursue . . . civil remed[ies] . . . under an

 existing criminal docket number without transforming the

 proceeding into a criminal matter.”        Id.   “[N]othing precludes

 the government from initiating a collection proceeding under an

 existing criminal docket number in order to collect a fine or

 restitution ordered as part of the criminal sentence.”            Id.

 (quoting United States v. Kollintzas, 501 F.3d 796, 800 (7th

 Cir. 2007).    Thus, the government may depose Mr. Badoolah, in

 accordance with the Federal Rules of Civil Procedure, to enforce

 the restitution Mr. Badoolah already owes.

    II.   Fifth Amendment Privilege

             The Fifth Amendment states that “[n]o person ... shall

 be compelled in any criminal case to be a witness against

 himself.”    The Fifth Amendment privilege applies to a

 communication that is testimonial, incriminating, and compelled.

 See United States v. Hubbell, 530 U.S. 27, 34–38, 120 S. Ct.

 2037, 147 L.Ed.2d 24 (2000).       The privilege extends to “‘any

 disclosures that the witness reasonably believes could be used

 in a criminal prosecution or could lead to other evidence that

 might be so used.’”     Hiibel v. Sixth Judicial Dist. Ct. of Nev.,

 Humboldt Cnty., 542 U.S. 177, 189, 124 S. Ct. 2451, 159 L.Ed.2d

 292 (2004)(quoting Kastigar v. United States, 406 U.S. 441, 445,

 92 S. Ct. 1653, 32 L.Ed.2d 212 (1972)).



                                      12
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 13 of 23 PageID #: 1795



            For testimony to be incriminating, there must be

 “reasonable ground to apprehend danger to the witness from his

 being compelled to answer.... [T]he danger ... must be real and

 appreciable, with reference to the ordinary operation of law in

 the ordinary course of things.”        Hiibel, 542 U.S. at 190, 124 S.

 Ct. 2451 (quotations omitted).       The defendant must demonstrate

 that his testimony would “furnish a link in the chain of

 evidence needed to prosecute” the defendant for a crime.

 Hoffman v. United States, 341 U.S. 479, 486, 71 S. Ct. 814, 95

 L. Ed. 1118 (1951).

            A person cannot exert a Fifth Amendment privilege

 merely because he declares answering would incriminate himself.

 Id.   Nor does the privilege extend to cases where disclosure

 presents no reasonable danger of incrimination, or where the

 risk is an extraordinary and barely possible contingency.

 Hiibel, 542 U.S at 189.      Rather, the danger of self-

 incrimination must be real, not remote or speculative.            Est. of

 Fisher v. Comm’r, 905 F.2d 645, 649 (2d Cir. 1990).           “When the

 danger is not readily apparent from the implications of the

 question asked or the circumstances surrounding the inquiry, the

 burden of establishing its existence rests on the person

 claiming the privilege.”      Est. of Fisher, 905 F.2d at 649.

            Moreover, where there can be no further incrimination

 for a charge, there is no basis for the Fifth Amendment

                                      13
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 14 of 23 PageID #: 1796



 privilege.     Mitchell v. United States, 526 U.S. 314, 326, 119 S.

 Ct. 1307, 1310, 143 L. Ed. 2d 424 (1999).         For example, once a

 person is convicted of a crime, he no longer has the privilege

 against self-incrimination as he can no longer be incriminated

 by his testimony about said crime.        Reina v. United States, 364

 U.S. 507, 513, 81 S. Ct. 260, 5 L.Ed.2d 249 (1960).

                                 DISCUSSION

            Mr. Badoolah invoked his Fifth Amendment privilege in

 response to specific questions at his deposition.           (See ECF No.

 154, Exhibit 1 to March 17, 2021 Letter.)         Consequently, “[a]s

 to each question to which a claim of privilege is directed, the

 court must determine whether the answer to that particular

 question would subject the witness to a ‘real danger’ of

 ...[in]crimination.”      Rogers v. United States, 340 U.S. 367,

 374, 71 S. Ct. 438, 442, 95 L. Ed. 344 (1951).

    I.   The Locations of the Proceeds from the Fraud

            During the deposition, the Government asked a series

 of questions related to the location of the funds from the fraud

 to which defendant pled guilty.        (See ECF No. 154, Exhibit 1 to

 March 17, 2021 Letter.)      For instance, the Government asked and

 Mr. Badoolah invoked the Fifth Amendment as to the following

 questions:

            •   “Where are the proceeds from your fraud that you

                pleaded guilty to?”     (ECF No. 154 at 63:5-6.)

                                      14
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 15 of 23 PageID #: 1797




            •   “What bank accounts did the proceeds of your fraud

                go into?”   (ECF No. 154 at 63:15-16.)

            •   “How did you transfer the assets from your fraud?”

                (ECF No. 154 at 64:11-12.)

            Mr. Badoolah’s counsel contends that Mr. Badoolah’s

 invocation of the Fifth Amendment in response to these and

 similar questions was proper because there is “reasonable cause

 to apprehend danger.”      (ECF No. 157, Letter Reply Regarding

 Conditions of Release at 3.)       Mr. Badoolah’s counsel generally

 speculates that “were Mr. Badoolah to hide money from the

 government as alleged, he could face exposure for a litany of

 financial crimes beyond bank fraud.”         (Id.)

            The Court preliminarily finds that, contrary to

 defense counsel’s argument, the government has not alleged that

 Mr. Badoolah is hiding money.       Rather the government is

 exercising its authority to recover restitution owed by Mr.

 Badoolah to his violations.       (See supra Legal Standard, Section

 I. Government’s Authority to Collect Restitution.)           Mr. Badoolah

 has not offered any meaningful detail as to the risks his

 truthful responses would create and has not identified any

 additional crimes for which he could be prosecuted, as a result

 of his truthful disclosures.       “It is well established that the

 privilege protects against real dangers, not remote and


                                      15
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 16 of 23 PageID #: 1798



 speculative possibilities.”       Zicarelli v. New Jersey State

 Comm'n of Investigation, 406 U.S. 472, 478, 92 S. Ct. 1670,

 1675, 32 L. Ed. 2d 234 (1972).       Mr. Badoolah has not concretely

 identified what further crimes he would be charged with by

 providing answers to questions related to proceeds of the

 initial fraud and the recovery of restitution for his victims.

            Moreover, as the Government notes, Mr. Badoolah is

 protected by the condition in his plea agreement that Mr.

 Badoolah may not be further prosecuted by the United States

 Attorney’s Office “for conspiring to commit bank and wire fraud,

 on or about and between August 2005 and April 2012.”           (Guilty

 Plea, Court Exhibit 1, 11/20/2014 at 4.)         As the questions asked

 during the deposition require Mr. Badoolah to disclose the

 location of the funds which he has already been convicted of

 fraudulently acquiring, Mr. Badoolah has failed to establish why

 answering these narrowly tailored questions would expose Mr.

 Badoolah to prosecutions for additional crimes beyond the

 offense at issue from which he is already protected or of which

 he has already been convicted.       Pursuant to the Supreme Court’s

 decision in Reina v. United States, the Fifth Amendment does not

 extend to crimes for which the Defendant is already convicted or

 protected by a plea agreement.       Reina v. United States, 364 U.S.

 507, 513, 81 S. Ct. 260, 264, 5 L. Ed. 2d 249 (1960) (“the

 ordinary rule is that once a person is convicted of a crime, he

                                      16
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 17 of 23 PageID #: 1799



 no longer has the privilege against self-incrimination as he can

 no longer be incriminated by his testimony about said crime.”)

 Consequently, the Court finds that Mr. Badoolah violated the

 condition of supervised release requiring that he “truthfully

 and completely disclose to the U.S. Probation Office and U.S.

 Attorney's Office the precise location of the proceeds from the

 instant offense, whether held in Mr. Badoolah's name or in the

 name of another person or entity, including the assets and

 amounts in each location, the dates of any and all transactions

 or transfers of the assets, the identities of transferees, as

 well as any asset growth,” by refusing to answer questions

 related to the recovery of proceeds of the fraud of which he

 stands convicted.

     II.   Mr. Badoolah’s Knowledge and Relationship with TAT
           Builders Corporation

             During Mr. Badoolah’s deposition, the Government asked

 Mr. Badoolah questions about a real estate company, through

 which he conducted fraudulent mortgage transactions, called TAT

 Builders Corporation in Queens, New York 4, to which Mr. Badoolah

 invoked his Fifth Amendment privilege.         (See ECF No. 154,




 4 Between 2005 and 2011, Mr. Badoolah worked for TAT Builders Corporation in
 Queens, New York, owned by his former wife, Ms. Tatou. (ECF No. 85,
 Presentence Investigation Report at ¶ 58. Mr. Badoolah reports that he owned
 a 10% share of the business at some point and signed his percentage to Ms.
 Tatou’s father at the time of the instant arrest in exchange for $2500.
 (Id.) Mr. Badoolah reported earning approximately $5000 per month while
 working for TAT Builders Corporation. (Id.)

                                      17
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 18 of 23 PageID #: 1800



 Deposition Transcript, Exhibit 1 to March 17, 2021 Letter at

 66.)   The Government asked, and Mr. Badoolah invoked the Fifth

 Amendment to, the following questions:

             •    “Do you have ownership interest of any sort in TAT

                  Builders Corporation?”    (Id. at 64.)

             •    “Did you tell probation that the company was owned

                  by your former wife Noura Tatou?” (Id. at 66.)

             •    “Do you have any relationship to a Chase Bank

                  account associated with TAT Builders Corporation?”

                  (Id. at 66.)

             Mr. Badoolah’s counsel hypothetically maintains that

 “if Mr. Badoolah had some relationship to TAT’s bank account,

 and that account was used to commit a financial crime like money

 laundering, then Mr. Badoolah would be exposed to criminal

 charges.”       (ECF No. 157, Letter Reply Regarding Conditions of

 Release at 3.)       The Court again finds that Mr. Badoolah’s

 speculative and hypothetical basis for invoking the Fifth

 Amendment is improper in response to these and similar

 questions.

             In Hiibel v. Sixth Judicial Dist. Court of Nevada,

 Humboldt County, the petitioner challenged his conviction,

 arguing that the Fifth Amendment protected his right not to

 answer any questions by police officers, including their demand

 that he identify himself.       Hiibel, 542 U.S. at 190–91, 124 S.Ct.

                                      18
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 19 of 23 PageID #: 1801



 2451.   The Supreme Court rejected petitioner’s challenge,

 finding that petitioner’s disclosure of his name would not

 incriminate him, noting that “while we recognize petitioner’s

 strong belief that he should not have to disclose his identity,

 the Fifth Amendment does not override the Nevada Legislature’s

 judgment to the contrary absent a reasonable belief that the

 disclosure would tend to incriminate him.”          Id.   Similarly,

 though Mr. Badoolah’s disclosure of a specific bank account

 could theoretically create a risk of prosecution for other

 financial crimes, there is no inherent risk or danger in

 disclosing information about the Chase account associated with

 TAT Builders Corporation.      Mr. Badoolah has failed to explain

 why this disclosure could create a reasonable belief of risk of

 criminal liability, beyond the offense for which he already

 stands convicted.     (See supra at Discussion, Section I.)

 Moreover, the Court again finds that Mr. Badoolah has violated

 his condition of supervised release requiring that he

 “truthfully and completely disclose to the U.S. Probation Office

 and U.S. Attorney's Office the precise location of the proceeds

 from the instant offense, whether held in Mr. Badoolah's name or

 in the name of another person or entity, including the assets

 and amounts in each location, the dates of any and all

 transactions or transfers of the assets, the identities of



                                      19
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 20 of 23 PageID #: 1802



 transferees, as well as any asset growth,” by not answering

 questions related to TAT Builders Corporation.

    III. Information on Ex-Wives and Other Proceed Recipients

            The Government has also asked Mr. Badoolah questions

 about his ex-wives and their finances based on evidence that

 they received funds from Mr. Badoolah.         (See ECF No. 154,

 Deposition Transcript, Exhibit 1 to March 17, 2021 Letter.)

 Similarly, Mr. Badoolah has been asked about money he allegedly

 has given to other relatives.       (Id.)    Specifically, the

 Government asked Mr. Badoolah the following questions to which

 he invoked the Fifth Amendment:

            •   “In what way does your wife Amir Abdulah earn

                money?” (Id. at 23.)

            •   “In the dependents on that tax return, you list your

                ex-wife Noura Tatou and the name is spelled her last

                name is spelled T A T O O not T A T O U; is that an

                alternative spelling that she uses or is that a

                typo?”   (Id. at 44.)

            •   “Have you given more than $100 to your [adult] son

                in the past year?” (Id. at 60.)

            Mr. Badoolah’s counsel argues that “the government

 seeks to elicit testimony on whether Mr. Badoolah or a co-

 conspirator hid the proceeds of the mortgage scheme.”            (ECF No.

 157, Letter Reply Regarding Conditions of Release at 3-4.)             As

                                      20
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 21 of 23 PageID #: 1803



 with the previous lines of questioning, Mr. Badoolah’s

 explanation as to why he faces self-incrimination is remote and

 speculative.    See Zicarelli v. New Jersey State Comm'n of

 Investigation, 406 U.S. 472, 478, 92 S. Ct. 1670, 1675, 32 L.

 Ed. 2d 234 (1972).     Additionally, as the Supreme Court explained

 in Hiibel, there is nothing inherently dangerous in providing

 identifying information about Mr. Badoolah’s ex-wives and other

 family members who received funds from Mr. Badoolah.           Hiibel,

 542 U.S. at 190–91, 124 S. Ct. 2451.         The Court finds that Mr.

 Badoolah has violated his condition of supervised release

 requiring that he “truthfully and completely disclose to the

 U.S. Probation Office and U.S. Attorney's Office the precise

 location of the proceeds from the instant offense, whether held

 in Mr. Badoolah's name or in the name of another person or

 entity, including the assets and amounts in each location, the

 dates of any and all transactions or transfers of the assets,

 the identities of transferees, as well as any asset growth,” in

 failing to answer questions regarding the transfer of funds to

 family members and current and former spouses and the proper

 spelling of their names.

    IV.   In Camera Review

            The Government argues that Mr. Badoolah has not met

 his burden and could have requested that the Court inspect and

 evaluate the relevant information in camera to evaluate Mr.

                                      21
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 22 of 23 PageID #: 1804



 Badoolah’s perception of the danger of prosecution.           (ECF No.

 159, at 3.)    Indeed, as the Second Circuit explained in Est. of

 Fisher v. Comm’r, “when the incriminatory potential . . . is not

 clear on its face, an in camera conference is consonant with the

 notion that a witness need not surrender ‘the very protection

 that the [Fifth Amendment] privilege is designed to guarantee’

 in order to invoke it.”      Est. of Fisher v. Comm'r, 905 F.2d 645,

 650 (2d Cir. 1990) (citing Hoffman, 341 U.S. at 486, 71 S. Ct. at

 818); see also Kerr v. United States District Court, 426 U.S.

 394, 406, 96 S. Ct. 2119, 48 L.Ed.2d 725 (1976) (suggesting that

 in camera review is a “highly appropriate and useful means of

 dealing with claims of governmental privilege”); United States

 v. Nixon, 418 U.S. 683, 706, 94 S.Ct. 3090, 3106, 41 L.Ed.2d

 1039 (1974) (in camera review of documents sought by special

 prosecutor appropriate in light of claim of presidential

 privilege).

            Mr. Badoolah’s failure to request in camera review by

 the Court further demonstrates Mr. Badoolah’s unwillingness to

 provide a complete and truthful accounting of his financial

 condition and the whereabouts of the ill-gotten gains from Mr.

 Badoolah’s criminal activities.

                                 CONCLUSION

            For the foregoing reasons, the court finds that Mr.

 Badoolah’s invocation of the Fifth Amendment to the Government’s

                                      22
Case 1:12-cr-00774-KAM Document 164 Filed 08/19/21 Page 23 of 23 PageID #: 1805



 questions is without merit.       Mr. Badoolah’s lenient sentence was

 predicated on the clear sentencing goal that he pay restitution

 to his victims and that he provide complete and truthful

 financial disclosures.      By failing to comply with the

 Government’s efforts to collect the restitution judgment, Mr.

 Badoolah has frustrated the rights of his victims to recover

 their losses.    Mr. Badoolah has violated the following condition

 of supervised release: Mr. Badoolah shall truthfully and

 completely disclose to the U.S. Probation Office and U.S.

 Attorney's Office the precise location of the proceeds from the

 instant offense, whether held in Mr. Badoolah's name or in the

 name of another person or entity, including the assets and

 amounts in each location, the dates of any and all transactions

 or transfers of the assets, the identities of transferees, as

 well as any asset growth.

 SO ORDERED.

 Dated:     August 19, 2021
            Brooklyn, New York


                                           _________/s/_    ____________
                                           Hon. Kiyo A. Matsumoto
                                           United States District Judge
                                           Eastern District of New York




                                      23
